UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4322


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BRANDON DEVAUL MCDANIEL,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (8:07-cr-00945-GRA-3)


Submitted:    November 13, 2008            Decided:   November 18, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kathy Price Elmore, ORR, ELMORE & ERVIN, LLC, Florence, South
Carolina, for Appellant.    William Walter Wilkins, III, United
States Attorney,    Columbia,  South   Carolina, David  Calhoun
Stephens, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brandon Devaul McDaniel pled guilty to one count of

conspiracy to possess and transfer with intent to use unlawfully

five or more identification documents, in violation of 18 U.S.C.

§§ 1028(a)(3),      1028(f)     (2006)      (Count      Two),    and     one    count    of

conspiracy    to    possess      without        lawful    authority       a    means    of

identification      of   another     person,       in    violation       of    18    U.S.C.

§ 1028A(a)(1)       (2006)      (Count      Three).            The   district         court

sentenced him to a total of thirty-eight months of imprisonment,

and McDaniel timely appealed.

            On appeal, counsel filed an Anders 1 brief, in which she

states there are no meritorious issues for appeal, but questions

whether the district court complied with Fed. R. Crim. P. 11 in

accepting McDaniel’s guilty plea, and whether the sentence is

reasonable.       McDaniel was advised of his right to file a pro se

supplemental brief, but has not filed a brief.                         The Government

declined to file a brief.          We affirm.

            McDaniel      did    not     move     in     the    district       court     to

withdraw    his    guilty    plea;     therefore         this    court    reviews       his

challenge    to    the   adequacy      of   the    Rule    11    hearing       for   plain

error.     See United States v. Bradley, 455 F.3d 453, 461-62 (4th

Cir. 2006).       Prior to accepting a guilty plea, the trial court

     1
         Anders v. California, 386 U.S. 738 (1967).



                                            2
must ensure the defendant understands the nature of the charges

against him, the mandatory minimum and maximum sentences, and

other     various    rights,   so    it    is   clear   that   the    defendant    is

knowingly and voluntarily entering his plea.                     The court must

also determine whether there is a factual basis for the plea.

Fed. R. Crim. P. 11(b)(1), (3); United States v. DeFusco, 949

F.2d 114, 116, 120 (4th Cir. 1991).                 Counsel does not specify

any deficiencies in the district court’s Rule 11 inquiry, and

our review of the plea hearing transcript reveals that the court

conducted a colloquy that substantially complied with Rule 11

and     assured     McDaniel’s      plea     was   made   both       knowingly    and

voluntarily.

             We review a sentence imposed by the district court for

procedural     and    substantive     reasonableness       under      an   abuse-of-

discretion standard.         Gall v. United States, 128 S. Ct. 586, 597

(2007).     The court considers the totality of the circumstances

in assessing the substantive reasonableness of a sentence.                        Id.

This court presumes that a sentence imposed within the properly

calculated Guidelines 2 range is reasonable.               United States v. Go,

517 F.3d 216, 218 (4th Cir. 2008); see Rita v. United States,

127   S.    Ct.     2456,   2462-69       (2007)   (upholding    presumption      of

reasonableness for within-Guidelines sentence).                      In considering

      2
          U.S. Sentencing Guidelines Manual (2006).



                                            3
the district court’s application of the Guidelines, this court

reviews factual findings for clear error and legal conclusions

de novo.     United States v. Allen, 446 F.3d 522, 527 (4th Cir.

2006).

            The   district    court   correctly   calculated        McDaniel’s

Guidelines range as to Count Two, and imposed a sentence within

that range and within the statutory maximum.                 The court also

properly    imposed    the    statutorily   required    twenty-four     month

consecutive sentence on Count Three.           28 U.S.C. § 1028A(a)(1).

Our review of the record leads us to conclude that McDaniel’s

sentence is reasonable.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm McDaniel’s convictions and sentence.                 This

court requires that counsel inform McDaniel, in writing, of the

right to petition the Supreme Court of the United States for

further review.       If McDaniel requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on McDaniel.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented   in    the    materials



                                      4
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5